Citation Nr: 0840874	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  07-10 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for temporomandibular 
disorder (TMJ).

2.  Entitlement to an initial rating in excess of 10 percent 
for service-connected acid reflux disease. 

3.  Entitlement to an initial compensable rating for service-
connected pes planus, claimed as flat feet and pronated feet 
and ankles.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1982 to June 
2004.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Fargo, North Dakota, which granted service connection for 
acid reflux disease and pes planus, assigning non-compensable 
evaluations, and denied service connection for TMJ.  The 
veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review. 

Subsequently, in a January 2007 rating decision, a 10 percent 
rating was assigned for service-connected acid reflux 
disease, effective July 1, 2004.  On a claim for an increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation, and it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  Since the grant of the 10 percent 
rating is not a full grant of the benefits sought on appeal, 
and since the veteran did not withdraw her claim of 
entitlement to a higher initial rating, the matter remains 
before the Board for appellate review.

A hearing was held in June 2008, at the Fargo RO, before 
Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002 & Supp. 2007) and who is 
rendering the determination in this case.  A transcript of 
the testimony is in the claims file.

At the June 2008 hearing, the veteran submitted a statement 
indicating that she wished to withdraw her claim for 
entitlement to service connection for periodontal disease.  
Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any 
appeal which fails to allege specific error of fact or law in 
the determination being appealed.  A Substantive Appeal may 
be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.202 (2007).  In this 
case, the veteran's June 2008 statement withdrew her appeal 
for entitlement to service connection for periodontal disease 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration with respect to that issue.  
Accordingly, the Board does not have jurisdiction to review 
that issue on appeal and it is dismissed.

The issues of entitlement to service connection for TMJ and 
entitlement to an initial rating in excess of 10 percent for 
service-connected acid reflux disease are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's pes planus is not manifested by moderate 
symptoms, such as weight-bearing line over or medial to great 
toe, inward bowing of the tendo Achilles, pain on 
manipulation use of the feet, bilateral or unilateral.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for pes 
planus has not been met.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. § 3.102, 4.71a, Diagnostic Code 5276 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide that 
pertains to the claim.  38 C.F.R. § 3.159, as amended, 
73 Fed. Reg. 23353-56 (Apr. 30, 2008); see Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. at 119.

Further, upon receipt of an application for a service-
connection claim, VA is required to review the evidence 
presented with the claim and to provide the veteran with 
notice of what evidence not previously provided will help 
substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Specifically, VA must notify the veteran of what 
is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.  
In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the claim for service connection has been 
substantiated, and any defect in the notice regarding that 
claim was therefore not prejudicial to the claim.  See 
Dingess, 19 Vet. App. at 491.  In such cases, where the 
appellant then files an notice of disagreement (NOD) with the 
initial rating and/or the effective date assigned, he/she has 
initiated the appellate process and different, and in many 
respects, more detailed notice obligations arise, the 
requirements of which are set forth in sections 7105(d) and 
5103A of the statute.  Id., see also Goodwin v. Peake, No.05-
0876, slip op. at 5 (U.S. Vet. App. May 19, 2008); 
38 U.S.C.A. § 5103(A), 7105(d).

Prior to the initial adjudication of the veteran's claim for 
service connection in October 2005 in this case, the RO sent 
the veteran a letter, dated in July 2005, which satisfied the 
duty to notify provisions except that it did not inform her 
how a disability rating and effective date would be assigned 
should service connection be granted.  The veteran was 
provided with notice of how VA determines disability ratings 
in June 2008, after the RO had already granted service 
connection; however the veteran did not receive notice of how 
VA determines an effective date.  Nevertheless, because the 
claim for service connection had been granted, the defect in 
the notice about how an effective date would be determined 
and the defect in the timing of the notice about how a 
disability rating was assigned was harmless error as to that 
claim.  Dingess, 19 Vet. App. at 491; Goodwin, slip op. at 5.  

In addition, by the time the June 2008 notice letter had been 
sent, the veteran had already submitted an NOD with the 
initial disability rating assigned, triggering the notice 
obligations set forth in sections 7105(d) and 5103A of the 
statute.  The RO then fulfilled these notice obligations by 
issuing a January 2007 statement of the case (SOC) and a 
November 2007 supplemental statement of the case.  These 
documents informed the veteran of the regulations pertinent 
to her appeal, including the applicable rating criteria, 
advised her of the evidence that had been reviewed in 
connection with her appeal, and provided her with reasons for 
its decision.  38 U.S.C.A. § 7105(d).  The veteran has not 
indicated that she has any additional information or evidence 
to provide in support of her appeal of the initial disability 
rating.  38 U.S.C.A. § 5103A.  Accordingly, the Board 
concludes that the notice obligations set forth in sections 
7105(d) and 5103A of the statute have been fulfilled in this 
case.

The Board also concludes that VA's duty to assist has been 
satisfied.  38 U.S.C.A. § 5103A.  The veteran's service 
medical records and private medical records pertinent to the 
years after service have been obtained.  The veteran has at 
no time referred to records that she wanted VA to obtain or 
that she felt were relevant to the claim that VA has not 
obtained on her behalf.  Moreover, in addition to obtaining 
all relevant medical records, VA afforded the veteran a VA 
examination in September 2005 to evaluate her pes planus.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  


LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in a claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence obtained during the appeal period 
indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  38 
C.F.R. § 4.59.

The veteran's pes planus is currently assigned a non-
compensable rating under 38 C.F.R. 4.71a, Diagnostic Code 
5276.  Pursuant to that diagnostic code, mild symptoms 
relieved by built-up shoe or arch support warrants a non-
compensable rating.  Moderate acquired flatfoot with weight-
bearing line over or medial to great toe, inward bowing of 
the tendo Achilles, pain on manipulation and use of the feet, 
bilateral or unilateral, warrants a 10 percent evaluation.  
Severe acquired flatfoot with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, 
characteristic callosities, that is unilateral in nature 
warrants a 20 percent evaluation, and, if bilateral in 
nature, a 30 percent evaluation is warranted.  Pronounced 
acquired flatfoot with marked pronation, extreme tenderness 
of plantar surfaces of the feet, marked inward displacement 
and severe spasm of the tendo Achilles on manipulation, not 
improved by orthopedic shoes or appliances, that is 
unilateral in nature warrants a 30 percent evaluation and, if 
bilateral in nature, a 50 percent evaluation is warranted.  
The Board observes that the words "slight", "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an initial compensable rating for 
her service-connected pes planus.  The medical evidence of 
record does not show moderate acquired flatfoot with weight-
bearing line over or medial to great toe, inward bowing of 
the tendo Achilles, pain on manipulation and use of the feet, 
that is unilateral or bilateral in nature.  

In this regard, during the September 2005 VA examination, the 
examiner noted that the veteran utilized orthotic inserts in 
her shoes and that that had stabilized her condition.  Upon 
physical examination, the examiner noted that the veteran had 
a negative valgus/varus stress test and that talar drawer 
sign was bilaterally negative.  There was no tenderness to 
palpitation over the tarsal tendon region bilaterally.  The 
examiner reported that with full weight-bearing, the veteran 
had mild pes planus and that he was able to insert a 1 cm 
finger breadth mid arch bilaterally.  The examiner reported 
no evidence of DeLuca changes.  Accordingly, the examiner 
diagnosed the veteran with mild bilateral pes planus, 
pronation of the ankles and feet, stable with orthotics.  

The Board does note the veteran's sworn testimony at her June 
2008 hearing.  At the hearing, the veteran testified that in 
addition to using orthotics, that she has calluses, that she 
frequently has to sit down and that her feet were very 
painful, especially when she tried to put boots on.  However, 
the Board finds the objective findings of the VA examiner to 
be more probative.  In this regard, the examiner thoroughly 
reviewed the veteran's claims file, conducted a physical 
examination of the veteran and provided a detailed summary of 
the history and treatment of the veteran's pes planus.  

Moreover, the Board notes that the veteran is also service-
connected for plantar fasciitis, evaluated as 10 percent 
disabling.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  
It is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  In this regard, the Board 
observes that in granting service connection for plantar 
fasciitis, the October 2005 rating decision noted that the 
veteran experienced bilateral foot pain, wore inserts and 
that boots aggravated this condition.  Therefore, a separate 
characterization of the same symptoms associated with pes 
planus is not warranted.  Accordingly, the objective evidence 
does not indicate a rating that more nearly approximates a 
higher rating for the veteran's service-connected pes planus.  
3 8 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5276.

Additionally, as the record contains no evidence showing that 
the veteran is entitled to a higher rating at any point 
during the instant appeal, no staged ratings are appropriate.  
See Fenderson, 12 Vet. App. 119, 126 (1999).  Thus, the Board 
finds that the current non-compensable evaluation is 
appropriate and that there is no basis for awarding a higher 
evaluation for bilateral pes planus.  38 C.F.R. § 4.7, 4.71a, 
Diagnostic Code 5276.
In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected pes planus 
has caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards utilized to evaluate the severity of his 
disabilities.  In the absence of such factors, the Board 
finds that the requirements for an extraschedular evaluation 
for the veteran's service-connected disability under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).


ORDER

Entitlement to an initial compensable evaluation for service-
connected pes planus is denied.


REMAND

Reasons for Remand: To provide the veteran a proper notice 
letter, to obtain additional treatment records and to afford 
the veteran a VA examination.

As noted above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159 (2007).

With regard to the veteran's claim for service connection for 
TMJ, the Board notes that although the veteran was not 
treated for TMJ during service, she did complain of pain and 
discomfort in her jaw on several occasions during service, 
most notably in relation to chewing gum and eating sweets.  
In addition, although TMJ is not a presumptive condition, the 
veteran was diagnosed with TMJ within one year after her 
separation from service.  The veteran was afforded a VA 
examination to evaluate this condition in September 2005, 
which diagnosed the veteran with TMJ.  However, this 
examination did not contain a nexus opinion concerning 
whether the veteran's TMJ was related to her active service.  
Moreover, it appears that the dental records from service 
were not reviewed by the September 2005 VA dentist, and 
copies of these records were added to the claims file in 
October 2006.  As such, the Board finds that the current 
medical evidence of record is inadequate for the purpose of 
adjudicating the veteran's claim for service connection and a 
VA examination must be conducted.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) (if the medical evidence of record 
is insufficient, the Board is free to supplement the record 
by seeking an advisory opinion or ordering a medical 
examination).  Therefore, the Board finds that a VA 
examination and opinion regarding whether the veteran's 
current TMJ is etiologically related to her active service is 
needed to adjudicate this issue.  

With regard to the veteran's acid reflux disease, the veteran 
testified at her June 2008 hearing that she experienced neck 
and shoulder pain.  However, the veteran further testified 
that she could not determine whether this pain was due to her 
acid reflux disease or arthritis in her neck.  Furthermore, 
the veteran testified that she sought treatment for this 
condition in approximately September or October 2007, and 
that she received a referral for physical therapy.  However, 
the most recent treatment records in the veteran's claims 
file are dated in April 2007.  Therefore, the Board finds in 
order to properly adjudicate this veteran's claim, these 
treatment records should be obtained and evaluated because 
these records are potentially pertinent to the veteran's 
current claim for an increased initial evaluation for her 
acid reflux disease.  See Hyatt v. Nicholson, 21 Vet. App. 
390, 394 (2007) (holding that the relevance of documents 
cannot be known with certainty before they are obtained).  

Furthermore, the veteran also testified at her June 2008 
hearing that in essence, her acid reflux disease has 
increased in severity.  The Board notes that the veteran's 
most recent VA examination was in September 2005.  The duty 
to assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the veteran's disability, a VA examination must be 
conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a).  Therefore, the Board finds that a more 
recent VA examination is in order in this case for the 
purpose of ascertaining the current severity and 
manifestations of the veteran's service-connected acid reflux 
disease.

Moreover, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) (West 2002 & Supplement 2007) and 38 C.F.R. § 
3.159(b) (2007) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
veteran was not provided with notice of the type of evidence 
necessary to establish a disability rating or an effective 
date.  As those questions are involved in the present appeal, 
this case must be remanded for proper notice under 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2007) and 38 C.F.R. § 
3.159(b) (2007), that includes an explanation as to the type 
of evidence that is needed to establish a disability rating 
and an effective date.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
notice letter in connection with her 
claims.  The letter should include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The veteran should be afforded an 
opportunity to identify any additional 
medical treatment records regarding her 
acid reflux disease and TMJ.  Appropriate 
action must then be taken to obtain the 
identified records.  

3.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of her current TMJ.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated 
with the claims file, including the copies 
of dental records received in October 
2006, and to comment on whether the 
veteran's TMJ is at least as likely as not 
etiologically related to active service.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file itself, must 
be made available to the examiner for 
review.

4.  The veteran should be afforded a VA 
examination to ascertain the current 
severity and manifestations of her 
service- connected acid reflux disease.  
Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to comment on the severity 
of the veteran's service- connected 
disability.  The examiner should report 
all signs and symptoms necessary for 
rating the veteran's disability under the 
rating criteria.  The presence of any 
objective evidence of shoulder pain 
associated with acid reflux disease, if 
any, should be noted.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

5.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the veteran and her 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


